


SUN COMMUNITIES, INC.
EQUITY INCENTIVE PLAN
AMENDED AND RESTATED RESTRICTED STOCK AWARD AGREEMENT


Sun Communities, Inc., a Maryland corporation (the “Company”), upon the
recommendation of the Company's Board of Directors (the “Board”) and pursuant to
that certain Equity Incentive Plan (the “Plan”) adopted by the Company's Board
of Directors and approved by its shareholders on July 29, 2009, and in
consideration of the services to be rendered to the Company or its subsidiaries
by Gary A. Shiffman (“Employee”), hereby grants and issues, as of June 20, 2013
(the “Date of Grant”), to Employee two hundred fifty thousand (250,000) shares
of the Company's Common Stock, par value $0.01 per share (the “Shares”), subject
to the terms and conditions contained in this Amended and Restated Restricted
Stock Award Agreement (the “Agreement”) and subject to all the terms and
conditions of the Plan, which are incorporated by reference herein. Employee
agrees to the provisions set forth herein and in the Plan and acknowledges that
each such provision is a material condition of the Company’s agreement to issue
the Shares to Employee. This Agreement amends and restates, in its entirety,
that certain Restricted Stock Award Agreement dated as of the Date of Grant
between the Company and Employee (the “Original Agreement”). Upon execution of
this Agreement the Original Agreement shall be null and void and of no further
force and effect. All capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Plan.


I. RECEIPT AND DELIVERY OF SHARES


Until such time as the Shares vest in accordance with Section II below, the
stock certificate or certificates evidencing the Shares shall be registered in
the name of Employee but held in escrow by the Company. As soon as practicable
after the date upon which any Shares vest, the Company shall deliver to Employee
a certificate or certificates representing such vested Shares, registered in the
name of Employee.


II. VESTING SCHEDULE


(a)    Subject to the restrictions and conditions set forth in the Plan and
subject to the other terms of this Agreement, 150,000 Shares shall be subject to
vesting as set forth in Section II(b) below (the “Time Vesting Shares”) and the
remaining 100,000 Shares shall be subject to vesting as set forth in Section
II(c) and Section II(d) below (the “Performance Vesting Shares”).


(b)    The Time Vesting Shares shall vest as follows: (i) 52,500 of the Time
Vesting Shares shall vest on each of June 20, 2016 and June 20, 2017, (ii)
30,000 of the Time Vesting Shares shall vest on June 20, 2018, and (iii) 7,500
of the Time Vesting Shares shall vest on each of June 20, 2019 and June 20,
2020, provided that Employee is employed by the Company or any of its affiliates
on such dates.

-1-



--------------------------------------------------------------------------------






(c)    If the Market Performance Criteria (as defined below) for the applicable
three-year measurement period is satisfied, up to 50,000 of the Performance
Vesting Shares shall vest as follows, provided that Employee is employed by the
Company or any of its affiliates on the applicable vesting dates:


Three-Year Measurement Period
Vesting Date
Shares Vested
January 1, 2013 through December 31, 2015
March 1, 2016
Up to 16,667
January 1, 2014 through December 31, 2016
March 1, 2017
Up to 16,667
January 1, 2015 through December 31, 2017
March 1, 2018
Up to 16,666



For purposes hereof, “Market Performance Criteria” shall mean certain
performance criteria relative to the Company’s common stock performance
established for Employee by the Compensation Committee of the Company’s Board of
Directors. The Market Performance Criteria will be based (i) 50% on the absolute
total shareholder return on the Company’s common stock during the applicable
three-year measurement period above, and (ii) 50% on the total shareholder
return on the Company’s common stock during the applicable three-year
measurement period relative to the total shareholder return during such period
of an index of a group of publicly-traded companies that are peers of the
Company.


(d)    If the Company Performance Criteria (as defined below) for the applicable
calendar year is satisfied, up to 50,000 of the Performance Vesting Shares shall
vest as follows, provided that Employee is employed by the Company or any of its
affiliates on the applicable vesting dates:


Calendar Year
Vesting Date
Shares Vested
January 1, 2014 through December 31, 2014
March 1, 2015
Up to 12,500
January 1, 2015 through December 31, 2015
March 1, 2016
Up to 12,500
January 1, 2016 through December 31, 2016
March 1, 2017
Up to 12,500
January 1, 2016 through December 31, 2017
March 1, 2018
Up to 12,500



For purposes hereof, “Company Performance Criteria” shall mean certain Company
financial performance criteria established for Employee by the Compensation
Committee of the Company’s Board of Directors. The Company Performance Criteria
will be based (i) 50% on certain Company FFO growth targets for the applicable
calendar year, and (ii) 50% on certain Company same-site NOI growth targets for
the applicable calendar year.


(e)    Subject to Section 11 of that certain Employment Agreement by and among
the Company, Sun Communities Operating Limited Partnership, a Michigan limited
partnership, and Employee dated as of the Date of Grant (including any
amendments, restatements or replacements thereof), in the event of Employee’s
Termination of Employment at any time for any reason other than the death or
Disability (as defined below) of Employee, all unvested Shares shall be
automatically forfeited to the Company and, accordingly, Employee shall forfeit
all right, title and interest in and to such forfeited Shares. For purposes
hereof, “Disability” shall mean physical or mental incapacity for an aggregate
period of at least 90 days within any period of 365 consecutive days.













-2-



--------------------------------------------------------------------------------




III. RESTRICTIONS ON SHARES; CLAWBACK


Until a Share vests pursuant to Section II above, it shall not be liable for the
debts, contracts or obligations of Employee nor be subject to disposition by
assignment, transfer, sale, alienation, pledge, encumbrance or any other means,
whether such disposition is voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or other legal or equitable proceeding
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no force or effect; provided, however, that this Section III does
not prevent transfers by will or by the applicable laws of descent and
distribution.


The Employee agrees that all of the Shares are subject to the Sun Communities,
Inc. Executive Compensation “Clawback” Policy dated July 14, 2014, as it may be
amended, restated or supplemented from time to time.


IV. RIGHTS AS A STOCKHOLDER


Notwithstanding Section 9.06 of the Plan to the contrary, Employee shall be
entitled to all of the rights of a stockholder with respect to the Shares,
including the right to vote such Shares and to receive dividends and other
distributions payable with respect to such Shares from and after the Date of
Grant; provided that any securities or other property (but not cash) received in
any such distribution with respect to any Shares that are still subject to the
restrictions of Section II and III of this Agreement shall be subject to all of
the restrictions in this Agreement with respect to such Shares.


V. REGISTRATION


Subject to the other terms and conditions of this Agreement, the Shares may be
offered and sold by Employee only if such stock is registered for resale under
the Securities Act of 1933, as amended (the “Securities Act”), or if an
exemption from registration under the Securities Act is available. Employee
acknowledges and agrees: (a) that the Company has no obligation to effect such
registration; (b) not to offer or sell the Shares unless and until such stock is
registered for resale under the Securities Act or an exemption from registration
is available; and (c) that the Shares were acquired for his own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.


VI. NO RIGHT TO EMPLOYMENT CONFERRED


Nothing in this Agreement or the Plan shall confer upon Employee any right to
continue in employment with the Company or a subsidiary or interfere in any way
with the right of the Company or any subsidiary to terminate such person's
employment at any time.


VII. MISCELLANEOUS


(a)    In accordance with the terms of the Plan, the Company is entitled to
withhold (or secure payment from Employee in lieu of withholding) the amount of
any withholding or other tax required by law to be withheld or paid by the
Company with respect to the award or issuance of the Shares. Employee
understands that the taxable income recognized by Employee as a result of the
award of the Shares would be affected by a decision by Employee to make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “83(b) Election”), with respect to the Shares within thirty (30) days after
the Date of Grant. Employee acknowledges and agrees that he will have the sole
responsibility for determining whether to make an 83(b) Election with respect to
the Shares and for properly making such election and filing such election with
the relevant taxing authorities on a timely basis.



-3-



--------------------------------------------------------------------------------




(b)    If any provision of this Agreement is held invalid or unenforceable, the
remaining provisions shall continue to be in full force and effect to the
maximum extent permitted by law. If the implementation or presence of any
provision of this Agreement would or will cause the Plan and thereby the Shares
purchased thereunder to not be in compliance with Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, or any other statutory provision,
such Agreement provision shall not be implemented or, at the Company's option
following notice, such provision shall be severed from the Agreement as is
appropriate or necessary to achieve statutory compliance; provided, however,
that the parties hereby agree to negotiate in good faith as may be necessary to
modify this Agreement to achieve statutory compliance or otherwise effectuate
the intent of the parties following a severance permitted by this Section
VII(b).


(c)    The number and kind of Shares shall be appropriately adjusted to reflect
any stock dividend, stock split, combination or exchange of shares, or other
change in capitalization with a similar substantive effect upon such Shares. The
Administrator shall have the power to determine the amount of the adjustment to
be made in each case.


(d)    Any notice required to be given hereunder to the Company shall be
addressed to the Chief Financial Officer, Sun Communities, Inc., 27777 Franklin
Road, Suite 200, Southfield, Michigan 48034, and any notice required to be given
to Employee shall be sent to Employee’s address as shown on the records of the
Company.


(e)    This instrument contains the entire Agreement of the parties and may only
be amended by written agreement executed by the parties hereto.


(f)    This Agreement is made and entered into in, and shall be construed and
enforced in accordance with the laws of, the State of Michigan.


[Signatures on following page]



-4-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amended and Restated Restricted Stock Award Agreement
is hereby executed as of July 15, 2014, but effective as of the Date of Grant.




 
 
“COMPANY”
 
 
SUN COMMUNITIES, INC., a Maryland corporation
 
 
By:
/s/ Karen J. Dearing
 
 
 
Karen J. Dearing, Executive Vice President,
Treasurer, Chief Financial Officer and Secretary





 
 
“EMPLOYEE”
 
 
 
 
 
/s/ Gary Shiffman
 
 
GARY SHIFFMAN







                        

[Signature Page to Amended and Restated Restricted Stock Award Agreement]